DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 2/19/2021 has been entered and made of record.

The Applicant has canceled claim(s) 13-18.
The application has pending claim(s) 1-12.

Applicant’s arguments, see page 6, filed 2/19/2021, with respect to the pending amended claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed.
Independent claim 1 respectively recites the limitations of: comparing the predicted second point cloud data set frame to a second point cloud data set frame representing a prediction of the three dimensional space at a second point in time to generate a prediction error parameter, wherein the prediction error parameter represents a sum of absolute differences of voxel values between the predicted second point cloud data set frame and the second point cloud data set frame; and encoding the second point cloud data set frame as a function of the first point cloud data set frame 
Similarly, independent claims 5 and 9 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Lasserre et al (WO 2019/079093 A1, with a priority date of 10/19/2017, as applied in previous Office Action) discloses the current 3D point cloud frame data is coded using inter prediction if the minimum prediction error obtained is smaller than a threshold.  However, Lasserre does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 24, 2021